DETAILED ACTION
Election/Restrictions
Applicant’s election of Species 5, Figure 8A in the reply filed on 11/18/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-17, 20-22, 24-25, 28-30, 32, 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lecomte et al (2013/0144404) in view of Phillips (6,071,313).
Lecomte et al teaches a prosthetic foot comprising: an elongate foot element 210 (second elongated foot element in claim 24) extending from a proximal end 212 to a 

    PNG
    media_image1.png
    506
    652
    media_image1.png
    Greyscale

The foot element comprising a first portion (247a and/or 217a) partially separated from a remainder (247b and/or 217a) of the elongate foot element by a slot 248 and configured to flex relative to the remainder of the elongate foot element;
However, Lecomte et al fails to teach an engagement mechanism selectively actuatable to connect the first portion to the remainder of the elongate foot element to increase a stiffness of the foot element, and selectively actuatable to decouple the first portion from the remainder of the foot element to decrease the stiffness of the foot element. 


    PNG
    media_image2.png
    621
    549
    media_image2.png
    Greyscale

Phillips further teaches an engagement mechanism (at least strap 54) selectively (at least on/off or different lengths/tightness) actuatable to connect the first portion to the remainder of the elongate foot element to increase a stiffness of the foot element, and selectively actuatable to decouple (at least removal of 54) the first portion from the remainder of the foot element to decrease the stiffness of the foot element. 
It would have been obvious to one having ordinary skill in the art to have used the engagement mechanism of Phillips between the first portion and remainder of the  “the selected foot portions 24 may flex independently of each other while exposed to lateral loading conditions, but will flex in a coordinated manner after sufficient movement has occurred to draw the strap taut. Thus, in extreme lateral loading conditions, more than one foot portion 24 will function to absorb and exert energy and prevent overload of a single foot portion 24.”

Claims 15 and 28, the engagement mechanism is configured to be selectively actuatable to adjust the stiffness of the foot element in one or both of plantarflexion and dorsiflexion by flexing in a coordinated manner.  
Claims 16 and 29, the engagement mechanism comprises first and second engagement members (nuts, bolts, washers) coupled to the first portion, the first engagement member disposed on a first side of the foot element and the second engagement member disposed on a second side of the foot element.  
Claims 17 and 30, the nuts, bolts and washers are fully capable of: the first engagement member is configured to be transitioned between first and second configurations (on/off) to selectively operatively connect or operatively disconnect the first portion from the remainder of the foot element in dorsiflexion, and wherein the second engagement member is configured to be transitioned between first and second configurations (on/off) to selectively operatively connect or operatively disconnect the first portion from the remainder of the foot element in plantarflexion.  
Claims 20 and 32, further comprising the adapter 300 coupled to the proximal end of the foot element.  

    PNG
    media_image3.png
    263
    323
    media_image3.png
    Greyscale

Claim 21, further comprising a second foot element 220 disposed below the foot element, the second foot element extending from a heel end toward a toe end of the prosthetic foot.  
Claim 22, third foot element 240 that is disposed above the elongate foot member.  
Claim 24, a first elongate foot element 240 extending from a proximal end to a distal end, the proximal end of the first elongate foot element configured to connect to an adapter, a second elongate foot element 210 extending from a proximal end to a distal end, the second elongate foot element disposed below the first elongate foot element, the second foot element comprising a first portion partially separated from a remainder of the second elongate foot element by a slot in the second foot element, the first portion configured to flex relative to the remainder of the elongate foot element;
and an engagement mechanism selectively actuatable to connect the first portion to the remainder of the second elongate foot as described in claim 14 above.
Claim 25, a third foot element 220 that is a heel plate that extends from a heel end of the prosthetic foot toward a toe end of the prosthetic foot.  

Claim 35, further comprising a spacer 238 disposed between a portion the first elongate foot element and the second elongate foot element proximate the distal end of the first elongate foot element.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-25 and 24-25 and 28-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,624,765. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are narrower than the patented claims despite any possible election of species. 
Both claim set claim a prosthetic foot comprising an elongated foot element having a first portion (tongue portion) partially separated from the remainder thereof. The elongated foot element further comprising an engagement mechanism (mechanism comprising at least one tab) which selectively actuatable couples the first portion from the remainder thereof.

Claims 14-25 and 24-25 and 28-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,034,782. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are narrower than the patented claims despite any possible election of species. 
Both claim set claim a prosthetic foot comprising an elongated foot element having a first portion (tongue portion) partially separated from the remainder thereof. The elongated foot element further comprising an engagement mechanism (mechanism comprising at least one tab) which selectively actuatable couples the first portion from the remainder thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872 or Jerrah Edwards 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/
Primary Examiner, Art Unit 3738